Title: To James Madison from Robert R. Livingston, 23 October 1804
From: Livingston, Robert R.
To: Madison, James


No. 117
SirParis 23 October 1804
I have just returned from the Minister’s & have the Satisfaction of informing you that he has Spoken to the Emperor on the Subject of Consular agents in their Colonies & that he has agreed to allow them during the war & has promised to Send me a note to that effect as well as to give the most precise orders on the Subject of the Depredations committed on our Commerce. I can not but think this measure very important as it will not only furnish our Seamen with protectors, but Serve very much to check the misconduct of the there Colonial Officers if an authorized person has an opportunity of Stating it. It gives me great pleasure to be able to terminate my mission by the execution of the President’s orders in this particular. I expect Genl Armstrong here the day after to morrow, he was to leave Nantz the day before yesterday. I hope to have the pleasure of Seeing Mr Monroe here this day, as he wrote me from Rotterdam that he Should leave it the 16th. Under my present circumstances I have not thought it proper to commence any new business or to proceed in the execution of the Convention, as I presume Mr Armstrong & Mr Monroe will have your orders in all matters committed to me.
There is a report that our Squadron with the Napolitan Gunboats have attacked Tripoli, & been Successful, but in what particular I can not precisely learn; But as the Dey’s troops were beaten, it is probable they have destroyed all the vessels in the harbour. We have lost Capt Decatur Capt Sommers, Lieutt Wadsworth & Dorsey with 40 privates killed. It is added that the Dey has Sued for peace.
There will be a change in the Batavian Republick ⟨&⟩ Mr Schimmelpennink who is a very worthy man & my particular friend will be put at the head of it. I Still think that Russia will disappoint the expectations of Britain.

Very expensive preparations are making here for the coronation upon the most magnificent Scale. It is now put off to the 15 Frimaire, but I think will not take place till Christmas. The pope will perform the ceremony. I have the honor to be Sir With the most respectful attachment Your most obt hum: Servt
Robt R Livingston
